Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments/ responses filed 1/28/22, 1/27/22, and 2/18/20 are acknowledged and have been entered.

2.  Applicant's election without traverse of Group I and species of SEQ ID NO: 17 (as the HLA-E binding peptide, and the aAPC does not further comprise an exogenous T regulatory costimulatory polypeptide, an exogenous costimulatory polypeptide, nor an exogenous coinhibitory polypeptide in Applicant’s amendment and response filed 1/28/22 is acknowledged. 

Claims 1, 4, 8-11 and 96-105 are presently being examined as they read upon the elected species.  

3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1, 2, 4, 9-11, 96 and 98-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

An artificial antigen presenting cell (aAPC) comprising an engineered enucleated erythroid cell comprising an exogenous antigen presenting polypeptide on the cell surface, wherein the exogenous antigen presenting polypeptide comprises an HLA-E polypeptide, and an (any) exogenous antigenic polypeptide that is specifically bound to the exogenous antigen presenting polypeptide (instant base claim 1), and including a self peptide, a tolerogenic polypeptide, or an autoimmune disease antigen (dependent claim 4),  and including the limitations of the dependent claims.   

As such the claim encompass an aAPC that comprises an HLA-E/peptide complex on its surface, wherein the peptide in the complex may be any antigenic peptide natural or non-natural, including a self peptide, a tolerogenic polypeptide, or an autoimmune disease antigen.  

In addition, instant dependent claim 9 encompasses an aAPC that comprises an HLA-E polypeptide comprising less than the 1 and2 domains and 2m, wherein there is no evidence for a representative number of species of such an HLA-E polypeptide that can bind to an antigenic peptide.  Also, instant dependent claim 101 recites “wherein the exogenous antigenic polypeptide is bound to the exogenous antigen presenting polypeptide covalently”, thus encompassing any form of covalent attachment of the antigenic polypeptide to HLA-E.  There is no evidence for a representative number of species for such complexes except for single chain antigenic peptide-HLA-E polypeptide constructs.  There is no evidence for a structure/function relationship as to where the covalent bond can occur in the peptide when it is not at the terminus of the peptide.

The specification does not disclose a representative number of species of such a polypeptide/antigenic polypeptide (HLA-E/antigenic peptide complex) on the claimed aAPC composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function between the HLA-E and the primary amino acid sequence of the bound antigenic peptide.

The specification discloses “As used herein, “engineered enucleated erythroid cell” refers to an erythroid cell that originated from a genetically-modified nucleated erythroid cell or progeny thereof, and lacks a nucleus (e.g., due to differentiation).  In some embodiments, an engineered enucleated erythroid cell comprises an erythrocyte or a reticulocyte that originated from a genetically-modified nucleated erythroid cell or progeny thereof.  In some embodiments, the engineered enucleated erythroid cell did not originate from an immortalized nucleated erythroid cell or progeny thereof.” (page 18 at 1st para).

The specification discloses a Table at pages 40-45 of exemplary exogenous antigenic polypeptides that bind to HLA-E that are from a variety of different proteins.  However, these polypeptides do not constitute a representative number of species, as the genus of potentially antigenic peptides that can bind to HLA-E is broad and structurally diverse, deriving from natural proteins or non-natural repertoires.  For example, Ali-Khan et al (Curr. Prot. Prot. Sci., 2002, 22.1.1-22.1.19) teach that most prokaryotes have genomes ranging from about 1,000 to about 4,500 open reading frame, while the simplest eukaryote has over 6,000 ORFs, and human proteomes are extremely complex with between 35,000 and 50,000 ORFs with alternative splicing of many mRNAs and extensive, variable post-translational modifications of many proteins (see entire reference, especially para spanning cols 1-2 on page 22.1.2).  For example, Schumacher and Schrieber (Science, 2015, 348 (6230), 69-74) teach that the number of neoantigen proteins is virtually open-ended and the majority are not shared between patients (see entire reference). 

The art recognizes that the primary sequence of a peptide or polypeptide is not correlative to binding to an HLA-E molecule.  Evidentiary reference Celik et al (Immunogenetics, 2015 68: 29-41) teaches that HLA-E presents a diverse set of peptides (see entire reference).  

Therefore, it appears that the instant specification does not adequately disclose the breadth of the HLA-E/polypeptide complex recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such HLA-E/polypeptide complexes, and hence not in possession of the aAPC comprising it at the time the instant application was filed.    
	
Although one of skill in the art could employ methods of discovery to determine the structure (primary amino acid sequence) of the peptides that bind to an HLA-E molecule:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
	
5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.  Claims 8-11, 98 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     (a) "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

In the instant case, claim 8 recites peptides that do not share a single structural similarity, having different primary amino acid sequences and lengths.  In addition, the peptides derive from different source proteins.

     (b) In addition, claim 8 is indefinite because it incorporates by reference to Table 1.  Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists proteins by name.

     (c)  Claim 9 is indefinite in the recitation of “wherein the HLA-E polypeptide comprises one or more of HLA-E  domains and a 2m polypeptide, or a fragment thereof” because it is not clear what is meant.  It is not clear what the metes and bounds of the claim are since it is not clear what the “one or more” explicitly refers to, i.e., one or more of HLA-E  domains plus a 2m polypeptide or HLA-E  domains (one or all) or 2m polypeptide. 

7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1, 2, 4, 8-10, 96, 97 and 102-105 are rejected under 35 U.S.C. 103 as being unpatentable over Leavenworth et al (J. Clin. Invest. 2013, 123(3): 1382-1389, IDS reference) in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1.  

Leavenworth et al teach that CD8+ Treg cells can be expanded by peptide-pulsed DCs (dendritic cells that have costimulatory molecules on their surfaces), but since CD8+ Treg cells are memory cells, it is possible that they may also be expanded by antigen in the absence of cell-dependent costimulatory activity, for example, by Hsp60 leader sequence peptide /HLA-E -coated nanoparticles (NP).  Said reference teaches that such stimulation in the absence of costimulatory signals by Hsp60 leader sequence peptide/HLA-E complexes on NPs may represent an effective simplified method for CD8+ Treg expansion that does not require cellular therapy.  Leavenworth et al teach that the Hsp60 leader sequence peptide is recognized by a CD8+ subset of Tregs that suppresses autoimmunity.  Leavenworth et al exemplify complexes of the murine homolog of HLA-E comprising 2m and peptide (especially first para on page 1388, paragraph spanning pages 1387-1388, materials and methods, abstract).  (See entire reference).  

The admission in the specification at Table 1 is that peptide QMRPVSRVL (identical to that of SEQ ID NO: 17 that is recited in instant dependent claim 97) is the leader sequence of human HSP60 (heat shock protein 60).  

Leavenworth et al do not teach wherein the HSP60 leader sequence peptide/HLA-E complex is present on an enucleated erythroid cell.  

WO 2015/153102 A1 teaches that exogenous antigen-expressing enucleated hematopoietic cells (EHCs) such as erythrocytes, reticulocytes, or platelets  can comprise an antigen of interest and may be used to induce the proliferation of antigen-specific Treg cells, including in vivo for induction of tolerance in autoimmune diseases such as RA. WO 2015/153102 A1 teaches that EHCs advantageously enable persistent exposure of the antigen to the host which is considered to be important in induction of peripheral tolerance through antigen presentation in the absence of costimulatory signals, leading to the expansion of Tregs.  WO 2015/153102 A1 teaches that EHCs have been used experimentally to induce peripheral tolerance using a model antigen.  WO 2015/153102 A1 teaches that cultured EHCs that express an antigen of interest can advantageously be scaled up to large size to generate a uniform preparation that can be used universally to treat subjects.  WO 2015/153102 A1 teaches that the antigen can be localized extracellularly on the surface of the cell, fused to an endogenous cell protein, or to a GPI or other anchor, or a precursor cell can be genetically modified to produce the exogenous antigen. WO 2015/153102 A1 teaches and exemplifies cleavable linkers (see entire reference, especially [0005], [0006],[0092], [00178], [00179], [00182], [00220], [00221],[ [0235], [0250]).

Jiang et al teach that the leader sequence (signal) peptide from Hsp60 (Hsp60sp) binds to HLA-E 101 (HLA-E*01:01) haplotype and has the amino acid sequence QMRPVSRVL (see entire reference, especially materials and methods at the 1st and 3rd paragraphs).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made an EHC such as is taught WO 2015/153102 A1 comprising complexes of HLA-E11:01/hsp60 leader sequence peptide that is taught by Leavenworth et al and by Jiang et al.  

One of ordinary skill in the art would have been motivated to do this in order to make an investigational composition to confirm that CD8+ Treg cells can be stimulated in vitro without the presence of costimulatory signal(s), particularly in light of the teaching of Leavenworth et al that presents this as a possibility to be explored, the teaching of Leavenworth et al of disposing this HLA-E/hsp60 leader sequence peptide on a NP yet is silent as to the size and other characteristics of the NP.  One of ordinary skill in the art would have been motivated to do this also to make a composition that can potentially be useful in vivo to expand Tregs, particularly in view of the many advantages presented by using EHCs that is taught by WO 2015/153102 A1 ---persistence in vivo, universally appropriate for administration to subjects, easily scaled up to produce a uniform composition, and also in view of the silence of Leavenworth et al as to the size and other characteristics of a NP that would be appropriate to use. 

10.  Claims 11, 98, 99 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Leavenworth et al (J. Clin. Invest. 2013, 123(3): 1382-1389, IDS reference) in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of Lilienfeld et al (Xenotransplantation, 2007, 14: 126-134) and Lybarger et al (JBC, 2003, 278(29): 27105-27111).  

The teachings and combination of Leavenworth et al  in view of WO 2015/153102 A1 and Jiang et al have been enunciated above, hereafter referred to as “the combined references.”
The combined references do not teach that the HLA-E polypeptide “comprises” a single chain fusion protein comprising the exogenous antigenic polypeptide (the Hsp60 leader sequence peptide) linked to the HLA-E*01:01 polypeptide via a linker.  Note that the open transitional phrase “comprises” opens the single chain fusion protein to comprise other non-recited portions.

Lilienfeld et al teach an HLA-E single chain trimer (SCT) construct composed of an antigenic peptide  fused to the mature human 2m (comprising a membrane anchor) and HLA-E heavy chain that is expressed on cells (see entire reference, especially paragraph spanning columns 1-2 on pages 127).  

Lybarger et al teach a SCT composed of a different MHC class I molecule that comprises the leader sequence of 2m followed by an antigenic peptide, 15-mer flexible amino acid linker, mature 2m, second flexible amino acid linker of 20 residues, and mature class I heavy chain. Lybarger et al teach that these SCTs are advantageously remarkably more stable and have high structural and conformational integrity required for immune recognition as compared to non-covalently attached antigenic peptide constructs, as the SCTs are able to efficiently rebind the covalently attached peptide after dissociation of the peptide occurs (see entire reference, especially first paragraph at col. 2 on page 27106 and Discussion at the first paragraph).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a SCT of peptide/2m/HLA-E such as is taught by Lilienfeld et al but having the Hsp60 leader sequence peptide, or one based on the structure taught by Lybarger et al (but having HLA-E and the hsp60 leader sequence peptide), on the EHC taught by the combined references.

One of ordinary skill in the art would have been motivated to do this in order to make a complex of HLA-E/peptide that is remarkably stable and that has high structural and conformational integrity required for immune recognition (in this instance by Tregs).  

Note that as the instant specification does not disclose a limiting definition of the limitation “linker” that is recited in instant dependent claim 11, the 2m in the instance of the SCT taught by Lilienfold et al can be considered to be a linker as it links the peptide and the HLA-E heavy chain.  

In addition, the S domain (an extracellular surface domain) taught by WO 2015/153102 A1 can comprise a flexible linker or cleavable domain and as said reference also teaches attachment of a polypeptide via an anchor or other attachment (e.g., [0052], [00250]), it would also have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a SCT lacking the TM region of the HLA-E heavy chain and to have attached the construct via one of the linkers or cleavable linkers taught by WO 2015/153102 A1.  

One of ordinary skill in the art would have been motivated to do this because WO 2015/153102 A1 teaches these are suitable attachment means. 

11.  Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Leavenworth et al (J. Clin. Invest. 2013, 123(3): 1382-1389, IDS reference) in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of WO 20141830712  A2.  

The teachings and combination of Leavenworth et al  in view of WO 2015/153102 A1 and Jiang et al have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach that the membrane anchor comprises a glycophorin A (GPA) protein or a transmembrane domain thereof.

WO 20141830712  A2 teaches a genetically engineered enucleated blood cell which expresses on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein, wherein the first red blood cell membrane protein is GPA (see entire reference, e.g., claims 1-3, abstract).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have attached the HLA-E heavy chain minus the TM region to a enucleated blood cell of the combined references via the attachment means taught by WO 20141830712  A1.

One of ordinary skill in the art would have been motivated to do this because WO 20141830712  A2 teaches this is an acceptable way to conjugate a protein or peptide of interest to an enucleated red blood cell.  

12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 1, 2, 4, 8-11 and 96-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 23-26, 29, 32, 43, 55, 57-62, 64, 65, 67, 70, 72, 75 and 77 of copending Application No. 16/231,489 in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of WO 20141830712  A2.   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of 16/231,489 (claims 13, 23-26, 29, 32, 43, 55) are drawn to an artificial antigen presenting cell (aAPC) that comprises an enucleated cell such as an enucleated erythroid cell or platelet, and that comprises on the cell surface an exogenous antigen presenting polypeptide that is a single chain (sc) MHC class I fusion protein and further comprises an exogenous antigenic polypeptide, bound covalently or non-covalently to the sc MHC class I polypeptide. The remaining claims (57-62, 64, 65, 67, 70, 72, 75 and 77) are drawn to methods of making or using the aAPC.

The claims of 16/231,489 do not recite an HLA-E molecule (i.e., a non-classical class I molecule) as the MHC class I molecule, nor an HLA-E antigenic peptide such as that having the sequence of instantly recited SEQ ID NO: 17 (hsp60 leader sequence peptide, QMRPVSRVL), nor that the sc fusion polypeptide comprises a linker, including a cleavable linker, nor wherein a membrane anchor comprises GPA, nor wherein the HLA-E is HLA-E*01:01, nor wherein the cell is a reticulocyte.

The cited references above do provide teachings of these said limitations and motivation to arrive at the invention recited in the claims of ‘489.  These said teachings will not be reiterated herein in detail:

Leavenworth et al teach that it is likely that Tregs can be expanded by HLA-E/hsp60 leader peptide complexes disposed on a solid particle without the presence of costimulatory molecules since they are memory T cells, that these Tregs have relevance in autoimmunity, and that the said complexes may represent a method for expansion of such Tregs.

WO 2015/153102 A1 teaches that exogenous antigen-expressing enucleated hematopoietic cells (EHCs) such as erythrocytes, reticulocytes, or platelets  can comprise an antigen of interest and may be used to induce the proliferation of antigen-specific Treg cells, including in vivo for induction of tolerance in autoimmune diseases such as RA, ways of making them and disposing the antigen of interest on the cells such as by use of linkers, anchors, genetic engineering, as well as myriad advantages of using them.  

Jiang et al teach that the leader sequence (signal) peptide from Hsp60 (Hsp60sp) binds to HLA-E 101 (HLA-E*01:01) haplotype and has the amino acid sequence QMRPVSRVL.

WO 20141830712  A2 teaches a genetically engineered enucleated blood cell which expresses on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein, wherein the first red blood cell membrane protein is GPA

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have incorporated the said missing features of the aAPCs of the claims of ‘489 into the said aAPCs.

One of ordinary skill in the art would have been motivated to do this in order to make an investigational composition to confirm that CD8+ Treg cells can be stimulated in vitro without the presence of costimulatory signal(s), and also for potential investigational use in vivo, particularly in light of the method claims 70 and 72 of ‘489 that are methods of inducing a T cell response to an antigen in a subject in need thereof, and to a method of expanding a population of Treg cells, respectively. 

The method claims of ‘489 are included in this rejection because Applicant has chosen to file the ‘489 case as a separate unrelated application instead of a divisional of the instant application.  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
	
Claims 1, 2, 4, 8-11 and 96-105 are directed to an invention not patentably distinct from claims 13, 23-26, 29, 32, 43, 55, 57-62, 64, 65, 67, 70, 72, 75 and 77 of commonly assigned 16/231,489, as enunciated supra. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned  16/231,489, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

14.  Claims 1, 2, 4, 8-11 and 96-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, 11-13, 16, 19, 24, 35, 38, 43, 50, 63, 73 and 79 of copending Application No. 16/796,801 as evidenced by a definition in the specification of ‘801 at  page 21, lines 1-3 in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of WO 20141830712  A2 and WO 20141830712  A1.   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 8, 9, 11-13, 16, 19, 24, 35, 38, 43 and 50 of 16/796,801 are drawn to an engineered enucleated erythroid cell comprising a loadable exogenous antigen presenting polypeptide on its surface, including MHC class I and one that comprises a transmembrane domain, and further comprising an exogenous antigenic peptide bound covalently or non-covalently to the loadable exogenous antigen presenting polypeptide, including in the case of covalent binding, in single chain fusion protein format.  Claims  63, 73 and 79 are drawn to a method of using or making the engineered enucleated erythroid cell.  

The definition in the specification of ‘801 at page 21 at lines 1-3 is that “The term “exogenous antigen-presenting polypeptide” as used herein, refers to a cell surface protein selected from an HLA class I polypeptide (e.g., HLA-E)”.  

The claims of 16/796,801 define the antigen presenting polypeptide as an HLA-E molecule, but do not recite an HLA-E molecule, nor an HLA-E antigenic peptide such as that having the sequence of instantly recited SEQ ID NO: 17 (hsp60 leader sequence peptide, QMRPVSRVL), nor that the sc fusion polypeptide comprises a linker, including a cleavable linker, nor wherein a membrane anchor comprises GPA, nor wherein the HLA-E is HLA-E*01:01, nor wherein the cell is an erythrocyte or a reticulocyte.

The cited references above do provide teachings of these said limitations and motivation to arrive at the invention recited in the claims of ‘801.  These said teachings will not be reiterated in detail:

These said teachings will not be reiterated herein in detail:

Leavenworth et al teach that it is likely that Tregs can be expanded by HLA-E/hsp60 leader peptide complexes disposed on a solid particle without the presence of costimulatory molecules since they are memory T cells, that these Tregs have relevance in autoimmunity, and that the said complexes may represent a method for expansion of such Tregs.

WO 2015/153102 A1 teaches that exogenous antigen-expressing enucleated hematopoietic cells (EHCs) such as erythrocytes, reticulocytes, or platelets  can comprise an antigen of interest and may be used to induce the proliferation of antigen-specific Treg cells, including in vivo for induction of tolerance in autoimmune diseases such as RA, ways of making them and disposing the antigen of interest on the cells such as by use of linkers, anchors, genetic engineering, as well as myriad advantages of using them.  

Jiang et al teach that the leader sequence (signal) peptide from Hsp60 (Hsp60sp) binds to HLA-E 101 (HLA-E*01:01) haplotype and has the amino acid sequence QMRPVSRVL.

WO 20141830712  A2 teaches a genetically engineered enucleated blood cell which expresses on the surface a first fusion protein comprising a first peptide of interest and a first red blood cell membrane protein, wherein the first red blood cell membrane protein is GPA

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have incorporated the said missing features of the aAPCs of the claims of ‘801 into the said aAPCs.

One of ordinary skill in the art would have been motivated to do this in order to make an investigational composition to confirm that CD8+ Treg cells can be stimulated in vitro without the presence of costimulatory signal(s), and also for potential investigational use in vivo, particularly in light of the method claim 63 of ‘801 that is drawn to a method of treating a subject in need of an altered immune response comprising administering the aAPC.

The method claims of ‘801 are included in this rejection because Applicant has chosen to file the ‘801 case as a separate unrelated application instead of a divisional of the instant application.  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
	
Claims 1, 2, 4, 8-11 and 96-105 are directed to an invention not patentably distinct from claims 1-4, 8, 9, 11-13, 16, 19, 24, 35, 38, 43, 50, 63, 73 and 79 of commonly assigned Application No. 16/796,801, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned  16/231,489, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644